Citation Nr: 0522662	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  00-25 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

What is the proper initial evaluation for field of vision 
impairment caused by eye injury and retinitis, currently 
evaluated as 80 percent disabling?  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from March 1990 to July 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

Service connection for field of vision impairment caused by 
eye injury and retinitis pigmentosa was originally 
established in a September 2000 rating decision.  

A 60 percent evaluation was assigned for this disability, 
effective on July 2, 2000, the day after the veteran's 
discharge from service.  

A March 2005 rating decision increased the evaluation to 80 
percent, with an effective date of June 8, 2004.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
veteran's appeal has been forwarded to the Board for further 
review.  

The veteran's claim for an increased evaluation for scars of 
the forehead was originally included on appeal.  However, the 
veteran submitted a withdrawal of this appeal in an April 
2001 statement.  



FINDINGS OF FACT

1.  For the period from July 2, 2000 to March 10, 2003, the 
veteran's average concentric contraction for the right eye is 
the equivalent of 20/200 visual acuity, and his average 
concentric contraction for the left eye is the equivalent of 
20/100 visual acuity; his retinitis pigmentosa exhibited 
active pathology during this period.  

2.  For the period from March 11, 2003 to the present, the 
average concentric contractions of the veteran's right eye 
more nearly equates to 9, and the average concentric 
contractions of the left eye more nearly equates to 14; his 
retinitis pigmentosa exhibited active pathology during this 
period.  



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for field of 
vision impairment caused by eye injury and retinitis from 
July 2, 2000 to March 10, 2003 have been met; the criteria 
for an evaluation in excess of 70 percent for this period 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.76a, 4.84a including Diagnostic Code 6006, 
6076, 6080 (2004).  

2.  The criteria for an 80 percent evaluation for field of 
vision impairment caused by eye injury and retinitis 
beginning on March 11, 2003 have been met; the criteria for 
an evaluation in excess of 80 percent from March 11, 2003 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.76a, 4.84a, Diagnostic Code 6006, 6076, 6080 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II). In Pelegrini II, the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A) and 
Quartuccio, that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide; and that, furthermore, in 
what can be considered a fourth element of the requisite 
notice, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim, under 38 C.F.R. § 3.159(b).  

In Pelegrini II, the Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  

In this case, there is no VCAA notification prior to the 
initial RO decision, as the rating decision on appeal is 
dated September 2000.  However, all four elements of the VCAA 
notification have been provided to the veteran in documents 
dated subsequent to the September 2000 decision.  The veteran 
was notified of the information and evidence required to 
substantiate his claim in a September 2002 letter.  

In addition, the March 2005 Supplemental Statement of the 
Case contained the rating codes applicable to his disability, 
as well as a discussion of the evidence as applied to these 
rating codes, including what the evidence must show in order 
to receive an evaluation in excess of 80 percent.  

As for the second and third VCAA notification elements, the 
veteran was notified of the evidence he was responsible for 
submitting in the September 2002 letter.  He also received 
partial notification of the evidence the VA is responsible 
for obtaining.  

In addition, the March 2005 Supplemental Statement of the 
Case contains the text of 38 C.F.R. § 3.159, which outlines 
the duties of VA and the veteran regarding which party is 
responsible for obtaining what evidence.  These mailings 
combine to notify the veteran what evidence VA will seek to 
provide, and what evidence he is expected to provide.  

As for the fourth VCAA notification element, the veteran was 
notified by the September 2002 letter to tell VA about any 
additional information or evidence that he wanted to be 
obtained on his behalf.  He was also told to send either the 
information pertaining to the evidence or the evidence 
itself.  The fourth element does not require that any exact 
language be used.  

The Board finds that the language contained in the September 
2002 letter is sufficient to have put the veteran on notice 
to submit any evidence in his possession that pertains to his 
claim.  

In regards to the timing of the notices, the Board notes that 
it was not received until after the rating decision on appeal 
was issued.  However, the Board finds that this did not 
result in any prejudice to the veteran's claim.  In addition, 
there is no indication that the failure to provide the 
required notice in a single communication harmed the 
veteran's claim.  

The veteran has had opportunity to respond to the notices, 
and has done so.  The RO has reviewed the veteran's claim on 
a de novo basis subsequent to the receipt of the 
notification, and the Board will also be making its review on 
a de novo basis.  Therefore, the duty to notify has been meet 
by VA.  

Turning to the duty to assist, the veteran has been afforded 
multiple VA examinations in conjunction with his claim.  
Furthermore, he indicated in April 2003 that all of his 
treatment has been received from VA, and it appears that 
current treatment records have been made part of the record.  
The duty to assist in this case has been met.  38 C.F.R. 
§ 3.159(c).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  Under the circumstances of 
this case, adjudication of the appeal without referral to the 
RO for further consideration of the claim under the VCAA 
poses no prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  

In instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service connected field of vision impairment 
caused by eye injury and retinitis pigmentosa has been 
evaluated under the rating code for retinitis.  Under this 
code, retinitis is to be rated from 10 percent to 100 percent 
for impairment of visual acuity of field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
38 C.F.R. § 4.84a, Diagnostic Code 6006 (2004).  

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visuals 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in table III.  

The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a.  

The evidence indicates that the veteran was afforded a VA 
examination in August 2000.  He was noted to have sustained 
an injury to his right eye from a paintball during service in 
1995, which resulted in laceration of the eye and severe 
macular edema.  

In 1999, while still in service, retinitis pigmentosa was 
diagnosed.  The veteran's right eye had visual acuity of 
finger counting for near vision and 3/700 for far vision both 
corrected and uncorrected.  The left eye had visual acuity of 
20/30 near and 20/100 far when uncorrected, and 20/25 far and 
20/30 near when corrected.  

The average concentric contraction of the right eye was 14 
degrees, and for the left eye is was 18 degrees.  The 
diagnoses included corneal scar secondary to trauma of the 
right eye, a cataract of the right eye, bilateral retinitis 
pigmentosa, bilateral traumatic scar of the retina, and 
constricted visual fields secondary to the retinitis.  

The veteran underwent an additional VA examination on 
November 5, 2001.  The right eye had near vision of 20/400, 
and far vision of 5/700 both corrected and uncorrected.  The 
left eye had near vision of 20/30 near and 20/80 far when 
uncorrected, and 20/30 near and 20/25 far when corrected.  
The average concentric contraction of the right eye was 14 
degrees, and the average concentric contraction for the left 
eye was 30 degrees.  

A March 2003 optometry follow up includes assessments of 
compound myoptic astigmatism, without significant change.  In 
addition, the assessment included retinitis pigmentosa.  Both 
eyes were noted to have a severely constricted field.  The 
right eye had less than 20 degrees of vision both nasally and 
temporally, and the left eye had less than 20 degrees of 
vision nasally and less than 30 degrees temporally.  

The examination report does not contain the complete 
findings.  However, the examiner informed the veteran that 
based on the current findings, he was no longer legal to 
drive.  

The most recent VA examination was conducted in June 2004.  
The examiner noted that the entire claims folder had been 
reviewed.  The veteran's history showed that his retinitis 
pigmentosa continued to progress.  His visual field was 
significantly worse than in November 2001, and slightly worse 
than 2003.  

A central scotoma of the right eye that had not been 
previously described was also noted, which was consistent 
with ocular trauma.  There were no recommendations for rest-
requirements or episodic incapacities.  Pain was not noted.  
The right eye had near visual acuity of 20/400 both corrected 
and uncorrected.  The right eye had far visual acuity of 
10/600 uncorrected and 10/400 corrected.  The left eye had 
near visual acuity of 20/40 corrected and 20/30 uncorrected, 
and far visual acuity of 20/40 uncorrected, and 20/20 
corrected.  

The average concentric contraction of the right eye was 9 
degrees, and the average concentric contraction of the left 
eye was 14 degrees.  The assessments included bilateral 
retinitis pigmentosa, which appeared to be stable since the 
previous year based on visual field testing and symptoms.  

The Board is obligated to consider the evaluation of the 
veteran's disability under all potentially relevant rating 
codes.  The Board finds that it is most beneficial to the 
veteran to be evaluated under 38 C.F.R. § 4.84a, Code 6080, 
the rating code for impairment of the field of vision.  

After consideration of the examination findings pertaining to 
the field of vision, the Board finds that an evaluation of 70 
percent is merited from July 2, 2000, the date of the initial 
grant of service connection.  The examination conducted at 
that time shows that the veteran's average concentric 
contraction of the right eye was 14 degrees, and the average 
concentric contraction of his left eye was 18 degrees.  

Note (2) for Diagnostic Code 6080 states that the alternate 
ratings are to be employed when there is a different 
impairment of the visual field in the other eye.  This 
appears to be applicable to the current situation.  
Diagnostic Code 6080 provides different evaluations for when 
the average concentric contraction is to 15 degrees but not 5 
degrees, and for when the average concentric contraction is 
to 30 degrees but not 15 degrees.  

In the former, the eye can also be rated as for visual acuity 
of 20/200, and in the later the eye can be rated with a 
visual acuity of 20/100.  In the current appeal, when 20/200 
is assigned to the right eye, and 20/100 to the left, and 
these impairments are combined at 38 C.F.R. § 4.84(a), it 
results in an evaluation of 60 percent.  38 C.F.R. § 4.84(a), 
Code 6076.  When 10 percent is combined for active pathology, 
the evaluation becomes 70 percent.  See 38 C.F.R. § 4.84(a), 
Code 6006.  

The Board further finds that entitlement to an 80 percent 
evaluation, but no more, is warranted beginning on March 11, 
2003.  

The March 2005 rating decision increased the veteran's 
evaluation to 80 percent, effective from June 8, 2004.  This 
decision was based on the findings of average concentric 
contractions of 9 for the right eye and 14 for the left eye 
noted at the June 8, 2004, examination.  

These translate to a 70 percent evaluation under Diagnostic 
Code 6080 for when the average concentric contraction is to 
15 degrees but not 5 degrees bilaterally.  The 80 percent 
evaluation was assigned after 10 percent was added for active 
pathology under Diagnostic Code 6006.  

The Board finds that this 80 percent evaluation should be 
assigned from the date of the March 11, 2003 treatment 
records on a similar basis as the 80 percent evaluation 
assigned by the RO.  This examination report did not include 
all of the measurements of the veteran's visual field, but 
did note that both eyes had less than 20 degrees of visual 
field remaining.  

Unfortunately, it is unclear as to whether the less than 20 
degrees might also mean 15 degrees or less of remaining 
visual field, which would merit the 70 percent evaluation.  
When there is a question as to which of two higher 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Therefore, the Board finds that these visual field 
measurements more nearly equate to those of a 70 percent 
evaluation.  The addition of the 10 percent evaluation for 
active pathology brings the rating to 80 percent.  Diagnostic 
Codes 6006, 6080.  

The Board has also considered entitlement to evaluations in 
excess of 70 percent prior to March 11, 2003, and in excess 
of 80 percent from March 11, 2003, but finds that this is not 
supported by the evidence.  The evidence does not demonstrate 
loss of one or both eyes, or blindness in one or both eyes.  

As with hearing loss, the evaluation of the veteran's visual 
acuity and impairment of field of vision loss is reached by a 
mechanical application of the rating schedule to numeric 
designations reached by medical experts and the formula in 
the rating code.  Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  

None of the findings of the four examinations of record 
provide a basis for evaluations in excess of 70 percent or 80 
percent in either period.  This holds true when the veteran 
is evaluated either for visual acuity impairment or field of 
vision impairment.  See 38 C.F.R. § 4.84(a), Code 6080, Table 
V.  

A scotoma of the right eye was noted in June 2004.  Under 
Diagnostic Code 6081, a large or centrally located scotoma 
warrants a 10 percent disability rating.  This is the only 
rating under this code provision.  The underlying note 
instructs to "Rate on loss of central visual acuity or 
impairment of field vision.  Do not combine with any other 
rating for visual impairment."  Therefore, the scotoma does 
not provide a basis for an evaluation in excess of 80 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6081 (2004).  

The other diagnostic codes applicable to the eye are not 
relevant to the veteran's present claim.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  

There is no objective evidence that the veteran's service 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  

Hence, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  




ORDER

An initial evaluation of 70 percent for field of vision 
impairment caused by eye injury and retinitis beginning on 
July 2, 2000, is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

An initial evaluation in excess of 70 percent for field of 
vision impairment caused by eye injury and retinitis 
beginning on July 2, 2000, is denied.  

Entitlement to an initial evaluation of 80 percent for field 
of vision impairment caused by eye injury and retinitis 
beginning on March 11, 2003, is granted, subject to the laws 
and regulations governing the award of monetary benefits.  

Entitlement to an initial evaluation in excess of 80 percent 
for field of vision impairment caused by eye injury and 
retinitis beginning on March 11, 2003, is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, \
Board of Veterans' Appeals



 Department of Veterans Affairs


